Citation Nr: 1736770	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-26 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for Parkinson's disease prior to July 5, 2012, and in excess of 50 percent thereafter. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU), prior to October 13, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to April 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran applied for a TDIU in October 2015; therefore the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that on his January 2013 VA Form 9 Substantive Appeal, the Veteran indicated that he wished to have a Board videoconference hearing.  He was scheduled for a hearing on March 24, 2017, which he did not attend; however on March 30, 2017 he notified VA that he wished to reschedule his hearing for his appeal.  The Veteran reported that he was not able to attend the initial hearing date due to transportation issues.  Therefore, he should be rescheduled for a hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO, and send notification to the Veteran in writing of the date, time, and location of the hearing.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




